Title: From Benjamin Franklin to John Ellicott, 23 June 1764
From: Franklin, Benjamin
To: Ellicott, John


Sir
Philada. June 23. 1764
Since the Receipt of your Letter of Jany. 8th. 1763. I have been twice at New York, and at York in Virginia; at both which Places I made all the Enquiry I could, in the time I was there; after the Elizabeth Holland mention’d in Capt. Holland’s Will; but not learning any thing, I desir’d Mr. Colden, Postmaster of New York, and Col. Hunter of Virginia, to make farther Enquiry as they had Opportunity, which likewise produc’d no Information. At length I put Advertisements in the Gazettes of both those Provinces, as you will see by the inclos’d; and they were continu’d in the Papers for several Weeks successively. I also engag’d a Gentleman, Mr. Foxcroft, my Brother Postmaster General, who lives in Virginia to make what Enquiry he could at the General Court there, in April last, when the Gentlemen assemble from all Parts of that Province at Williamsburg. He did so accordingly, and informs me, that he could hear of none of the Name there, but those mention’d in the enclos’d Memorandum, viz. one Richard Holland and Rebecca his Wife, who have a Daughter Lucy which is all the Information my Advertisement and his Enquiry has produc’d from thence, and amounts to nothing. From New York came a Person to me, in behalf of one Elizabeth Waldron, whose maiden Name was Holland. I told him, that in order to intitle her to the Claim, she must send me authenticated Certificates of her Father and Mother’s Names, what Children they had, and other material Circumstances relating to the Family, that might evince her being the Person enquir’d after. On which I receiv’d from her the enclos’d Letter, by which I think it appears that she cannot be the Person, for she seems to know nothing of a Brother Capt. William Holland. However I send it, that you and the Gentlemen concern’d may judge of it. It is all the Light I have been able to obtain by the Steps taken. And if you would have any thing farther done in the Affair, I shall readily obey your Commands.
The Reason of my making Enquiries in Virginia, was, that James River is in Virginia, and there is a York not far from it; and I apprehended that the New York might be a Mistake for that Virginia York.
I hope Mrs. Ellicot and your valuable Son and Daughters continue well. Please to present my Respects to them, and to the Gentlemen at the George and Vulture in whose Company I spent so many agreable Hours. With great Esteem, I am, Sir, Your most obedient Servant
B Franklin
Mr. Ellicot
